Citation Nr: 0929872	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in October 2007.  


FINDINGS OF FACT

During the appeal period, the Veteran has had no worse than 
Level I acuity in the right ear and Level II acuity in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2004 letter, the RO advised the Veteran of the 
evidence required to substantiate his claim for service 
connection for bilateral hearing loss and informed him what 
evidence VA would obtain on his behalf and what information 
VA would assist him in obtaining.  The August 2004 rating 
decision on appeal granted service connection for bilateral 
hearing loss and assigned an initial non-compensable rating.  
The RO did not provide the Veteran with additional notice of 
the evidence required to substantiate his claim for a higher 
initial rating.  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a 
Statement of the Case (SOC).  Id.  The RO issued an SOC in 
December 2004 that advised the Veteran of the pertinent laws 
and regulations and the reasons for the decision.  

A December 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and relevant post-service medical records 
identified by the Veteran were obtained and associated with 
the claims file.  The Veteran has also been afforded VA 
examinations.

The Board finds the requirements of the duty to assist have 
been satisfied, and  no further development is required to 
comply with the duty to assist the Veteran.  

II.  Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran appeals the initial non-compensable (zero 
percent) rating assigned for service-connected bilateral 
hearing loss.  Bilateral hearing loss is rated according to 
criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 
6100 (2008).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).  The degree of disability resulting from service-
connected defective hearing is mechanically determined by 
applying the numeric designations assigned to the rating 
schedule after audiometric evaluations are conducted.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results 
of the evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will then be evaluated 
separately.  38 C.F.R. § 4.86(b) (2008).

The Board has carefully reviewed the record and finds that an 
increased rating is not warranted for the Veteran's hearing 
loss disability.

Private medical records from Denton Hearing Health Care, 
dated in November 2003, noted mild to profound sensorineural 
hearing loss in both ears and tinnitus associated with 
hearing loss.  It was noted that the speech discrimination 
scores utilizing the Maryland CNC speech discrimination test 
were 96 percent for the right ear and 88 percent for the left 
ear.  An audiologist stated that the Veteran demonstrated 
binaural hearing impairment of 20.3 percent.   The Board 
notes that the records from Denton Hearing Health Care did 
not include specific puretone thresholds for pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second and are therefore not sufficient to 
determine auditory acuity levels or numeric designations as 
provided in Tables VI and VII.  

At an August 2004 VA examination, audiological testing 
obtained the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
70
85
LEFT
10
10
10
70
75

The average puretone thresholds were 44 decibels in the right 
ear and 41 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 100 percent in both ears.  
Applying the values obtained to Table VI, numeric 
designations of I are obtained for both ears.  A non-
compensable evaluation is obtained when these values are 
applied to Table VII.

At a July 2009 VA examination, audiological testing obtained 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
80
95
LEFT
10
15
55
100
105

Puretone threshold averages were 48 for the right ear and 69 
for the left.  Speech recognition scores were 100 percent for 
the right ear and 96 percent for the left.  According to 
Table VI, the numeric designations for these values are I for 
the right ear and II for the left.   A non-compensable 
evaluation is obtained when these values are applied to Table 
VII.   

The Board concludes that there is a preponderance of the 
evidence against the Veteran's claim for a higher initial 
evaluation for bilateral hearing loss.  The Board 
acknowledges the Veteran's contention that his hearing loss 
disability warrants an evaluation in excess of zero percent.  
However, as explained above, the assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann, supra.   
In this case, the numeric designations obtained from the 
Veteran's audiological evaluations do not meet the criteria 
for a compensable evaluation.  The rating schedule is 
designed to accommodate changes in condition. Therefore, the 
Veteran may be awarded a higher evaluation in the future 
should his hearing loss disability picture change.  See 38 
C.F.R. § 4.1. At present, however, the criteria for an 
initial compensable evaluation for hearing loss have not been 
met.  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
Veteran's favor. Rather, as the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
evaluation for bilateral hearing loss, the claim must be 
denied.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


